Citation Nr: 1420159	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of indebtedness in the calculated amount of $62,250.50, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hubers, K., Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA), Debt Management Center, in St. Paul, Minnesota.  The case was transferred to the Regional Office in Louisville, Kentucky which, upon consideration of the Veteran's Notice of Disagreement, issued a Statement of the Case confirming the July 2009 decision. 

The appellant currently lives in the geographical area that is serviced by the St. Petersburg, Florida Regional Office (RO) and the case has been transferred to that RO.

The RO issued a September 2013 rating decision regarding entitlement to aid and attendance allowance for "D.R." and the Veteran has filed a Notice of Disagreement with that decision.  

The Board notes for the Veteran's understanding that it currently does not have jurisdiction of issues relating to that claim, including the correct amount or effective date of any such award, and the Board will not consider those issues at this time.  Rather, the RO will notify the Veteran of its resolution of his contentions and of his right to separately appeal any adverse determination.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

The Veteran requested a hearing in April 2010 and the hearing was scheduled for June 2011.  Because the Veteran withdrew the hearing request, the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  The debt for overpayment of pension benefits in the amount of $45,845.50 was properly created.

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.

3.  The Veteran's failure to report his incarceration is the sole cause of the overpayment.

4.  Recovery of this overpayment will not subject the Veteran to undue hardship.

5.  A waiver of repayment of this entire debt would result in unfair enrichment to the Veteran.

6.  Denial of the waiver request would not defeat the purpose of the award of VA disability compensation benefits.

7.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance upon the additional benefits received.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of benefits.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962(b) and 1.965(b), 3.665 (2013).

2.  A waiver of recovery of an overpayment of disability compensation benefits is not warranted.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $62,250.  He argues that VA continued to pay his monthly pension, resulting in the overpayment, through no fault of his own, and that the amount of overpayment has been miscalculated.  He also seeks a waiver of the overpayment which, he argues, is warranted because recovery would be against equity and good conscience due to his and his wife's reliance on the payments, his current financial situation, and his lack of fault.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  An overpayment may arise from most benefits programs administered pursuant to VA law including, most pertinent to this case, compensation for service-connected disabilities.  See 38 C.F.R. § 1.956(a) (2013).

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2013). A debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965(a).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor versus the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In August 2005, the RO in Louisville, Kentucky issued a rating decision continuing the Veteran's 100 percent evaluation for PTSD and granting eligibility for educational benefits assistance.  The VA notified the Veteran of this decision in writing via an August 2005 notice letter.  

The VA enclosed with that letter VA Form 21-8764 which explicitly informed the Veteran that benefits would be reduced upon incarceration in excess of 60 days for conviction of a felony.  The enclosed form also explicitly requested that the Veteran notify the VA of any change of address.

The Veteran was arrested in October 2006 and convicted in May 2007.  

Thereafter, the Veteran was transferred to the Florida Department of Corrections and has been incarcerated since that time.  

The Veteran did not inform VA of his conviction and incarceration and he has not alleged that he took any steps to notify VA of his conviction or incarceration.  

The Veteran has alleged that his attorney instructed him not to discuss his case with anyone which, the Veteran appears to argue, he reasonably interpreted to include advice not to inform the VA of his address changes (in other words, he appears to be arguing that he interpreted the reasonable advice of his defense attorney not to discuss the case with anyone as advice not to tell the VA that he had been incarcerated).  See April 2010 VA Form 9.

The Board, on a factual basis, finds this argument to lacks all reliability. 

The Veteran also indicates that he believes that it was the responsibility of the facility who incarcerated him to inform VA of his incarceration.  Id.  This is simply not the case.  The thousands of our nation's prisons simply do not have the duty to inform the VA that they have Veteran in their custody.  The Veteran, if he receives VA compensation, has some very limited duties to perform:  One of those duties is the duty to inform the VA if he has been incarcerated.

In any event, the Veteran alleges that he is not responsible for the failure of the VA to timely reduce his benefits payments due to his incarceration.

VA discovered that the Veteran was incarcerated when his information was identified via Social Security Administration (SSA) prison match.  See February 2009 VA and SSA State Prisoner Computer Match.  Upon notification of the SSA prison match, VA investigated to determine whether the Veteran was still incarcerated and, if so, the relevant circumstances of that incarceration.  In April 2009, having confirmed the Veteran's continued incarceration, VA informed the Veteran that his benefits should have been reduced beginning on the 61st day of his incarceration after conviction of a felony.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665.  The letter was sent to the Veteran's then-current address of record as provided for in the VA's Adjudication Procedures Manual ("M21-MR"), Part X, Subpart 15, Chapter 2, Section i.  Moreover, the Veteran's representative was sent a copy of the notification letter.  VA provided the Veteran with 60 days to respond to the notice of reduction of benefits.  

While the claims file does contain evidence that the April 2009 VA Notification Letter sent to the Veteran's address of record was marked as undeliverable, there is no indication that the Veteran's representative, who was carbon copied on the notice, did not timely receive a copy of the letter.  Additionally, the Veteran's spouse, unfortunately recently deceased, did receive a copy of the letter on June 23, 2009.  See July 2009 Statement of Veteran's Spouse.  Moreover, the Veteran has been afforded the opportunity to challenge the validity of the debt created by the overpayment both at the level of the RO and now on appeal.  See, e.g., July 2009 Statement of Veteran's Spouse; July 2009 Request for Waiver (submitted by Veteran's spouse acting for the Veteran pursuant to a power of attorney); July 2009 Request for Waiver (submitted by Disabled Veterans of America on the Veteran's behalf ); August 2009 Notice of Disagreement (attaching statements and argument from the Veteran); April 2010 VA Form 9 (attaching additional statements and argument from the Veteran on all aspects of this appeal).  

The Board finds that any failed delivery of the notification letter was due to the Veteran's failure to supply the VA with an updated address.  Further, the Board finds that the Veteran did receive the notification letter prior to the collections efforts that started in October 2009 and has had a full and fair opportunity to assert his rights before the RO and before the Board.  See 38 C.F.R. § 1.911 (setting forth the rights of the debtor to contest the validity of a debt and to request a waiver of the debt).  For these reasons, the Board finds that the Veteran suffered no actual prejudice due to any delay in the Veteran's receipt of the notice letter and no relief is warranted based on any such delay.  See Shinseki v. Sanders, 556 U.S. 396, 410 (2009) (applying prejudicial error analysis to alleged notice error in context of VA benefits determinations); see also 38 U.S.C. § 7261(b)(2).

VA calculated the benefits that he should have been paid from July 10, 2007, the 61st day of his imprisonment after conviction, until July 9, 2009, the date VA took action to reduce the amount paid as compensation for the Veteran's service-connected disability.  This calculation revealed an overpayment of benefits in the amount of $61,250.50.  See July 2009 VA Notice of Overpayment.

The Veteran has challenged the calculation and amount of the overpayment.  First, the Veteran correctly notes that the July 2009 notice indicated the amount of overpayment was $61,250.50, but that the Statement of the Case issued in March 2010 indicates the amount of overpayment was $62,250.50.  

The Board agrees with the Veteran that $61,250.50 is the proper starting point for the calculations.  See April 2010 Form 9 (asserting in attached calculations that $61,250.50 is the correct total of the initial overpayments); see also July 2009 VA Notice of Overpayment (notifying the Veteran of intent to recover a $61,250.50 overpayment).  

Second, the Board finds that the Veteran is not entitled to a $7,747.00 setoff as he argues in the calculations attached to his April 2010 Form 9.  The Veteran has misinterpreted the April 2009 VA notification letter as identifying amounts actually withheld when, in fact, the letter identified the amounts that should have been withheld, but that were not.  

In other words, the amounts identified as "withheld" are actually the overpayments and occurred in each of the months benefits were paid.  While the April 2009 VA notification letter only lists the months in which there was a change to benefits payable, the overpayments incurred in each month starting in July 2007 and ending in July 2009.  

In short, before crediting the Veteran with later adjustments, the total amount of overpayments was $61,250.50.

However, in October 2009, the RO granted an apportionment to the Veteran's spouse of $650.00 per month effective July 10, 2007.  This retroactive apportionment reduced the overpayment by $15,405.00.  See December 2009 VA Memorandum from Post Determination to Finance (reviewing apportionment and calculations to arrive at an overpayment reversal of $15,405.00).  Thus, the total amount of overpayment to the Veteran was $45,845.50.  (This calculation does not include credits for benefits otherwise payable that have been withheld from the Veteran subsequent to July 2009.  The current amount due changes monthly and, given the passage of four years, is considerably less than the initial overpayment of $45,845.50.)  

Because the Veteran did not inform VA of his incarceration and was paid full benefits from July 10, 2007 until July 9, 2009 rather than the reduced benefits provided for by law, the Board finds that the overpayment is valid.  Had the Veteran timely informed VA of his imprisonment, the overpayment would not have occurred.  The Board finds that the overpayment of $45,845.50 is a validly created debt.

Next, the Board must determine whether waiver is precluded by fraud, misrepresentation, or bad faith in the creation of the overpayment.  See 38 C.F.R. § 1.965.  

In this case, while the evidence on this point is unclear, the Board finds that the evidence does not clearly establish fraud, misrepresentation, or bad faith on the part of the Veteran.  While the Veteran was imprisoned and should have informed VA of his status, the Board finds that his failure to do so was not an act of fraud, misrepresentation, or bad faith.  Besides the absence of any positive indications of willfulness or bad intent, the Board notes that the Veteran contends that his attorney told him not to directly communicate with anyone regarding his VA benefits claims.  On this record, the Board does not find fraud, misrepresentation, or bad faith.

The remaining question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  The Board finds that the Veteran was solely at fault in the creation of the overpayment.  The Veteran appears to argue that the SSA informed VA about his incarceration in October 2006.  See, e.g., December 2013 Appellant's Brief (stating that VA received notice from SSA, but with some ambiguity regarding the alleged date of the notice).  However, the evidence of record does not support that contention and the Veteran has not supplied or identified any such evidence.  The SSA prison match first alerted the VA to the Veteran's incarceration in February 2009.  The VA thereafter exercised diligence in verifying the information and, upon verification, taking appropriate steps to stop overpayments.  Ultimately, the Veteran had a duty to ensure that VA was notified of his change of address and imprisonment in a timely manner, but he failed to fulfill that duty.

Prior to VA's action to terminate benefits, the Veteran continued to accept benefits to which he knew or should have known that he was not entitled.  As previously indicated, the Veteran was notified that persons incarcerated for more than 60 days following conviction of a felony will have their benefits reduced.  See August 2005 VA Letter enclosing VA Form 21-8764.  

Even if the Board assumes that the Veteran failed to receive or read the notice, persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261, 265 (1991) ("everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations").  The Veteran was subject by law to a reduction in his benefits due to his incarceration, but he continued to receive and accept his full benefits.  

The Board finds that the Veteran is at fault in the creation of the debt.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA. 38 C.F.R. § 1.965(a)(2).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  Because there no fault of the VA to balance against the fault of the Veteran, this element weighs against a finding that recovery of the overpayment would be against equity and good conscience. 

The third element for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  Here, the Veteran has alleged that repayment of the debt would result in financial hardship.  Notably, his now-deceased wife suffered from various long-term ailments including the cancer which took her life in September 2013.  The record contains support for the Veteran's and his wife's contentions that her struggles with illness generated large medical bills and impaired her ability to work such that the Veteran and his wife were rendered insolvent during the pendency of this appeal.  See, e.g., June 2013 Statement of Veteran's Spouse (recounting her precarious financial position and attaching summaries of charges from Owensboro Medical Health System evidencing cancer treatment).  

In addition, the Veteran has argued that the fact that he will be over 70 years old by the time of his scheduled release in 2021, coupled with his 100 percent service-connected disabilities, means that he will be unable to replace the lost benefits through gainful employment.  

The Board notes that these are highly valid considerations, and the Board has taken them into very serious consideration.  However, at this time, the Veteran is incarcerated and is scheduled to continue to be incarcerated for many more years.  So, there is no current danger that recovery of the overpayments will deprive the Veteran of basic necessities which are provided to him due to his incarceration.  Further, the amount of his debt will be substantially reduced by the time of his scheduled release due to the continued recovery of the overpayment through reductions in benefits that would otherwise be paid.  

Finally, the record establishes that the Veteran also was entitled to SSA disability benefits prior to incarceration and, presumably, those benefits will resume upon his release from incarceration.

For these reasons, while the Board recognizes that the collection of the debt will have an adverse financial impact on the Veteran, the Board finds that collection of the debt will not cause the Veteran "undue" financial hardship.

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  The purpose of compensation for service-connected disabilities is to compensate for impairment in earning capacity due to those disabilities.  See 38 U.S.C.A. § 1155 (indicating schedule of ratings for service-connected disabilities should be based on "average impairments of earning capacity"); 38 C.F.R. § 4.1.  The Veteran is incarcerated and has no outside earning capacity that can be impaired, a situation which is scheduled to continue for a number of years.  Recovery during the Veteran's continued incarceration does not defeat the purpose for which the benefits were intended.  Moreover, the Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as the Veteran was not entitled to full benefits during the period of time he was incarcerated and collecting the full amount of benefits.  Upon release, even if there remains an unpaid debt, the Board finds that continued recovery of the debt would not defeat the purpose of the benefits because, again, the Veteran was not entitled to the benefits during the period of overpayment and the Veteran will likely again be eligible for SSA disability benefits, i.e. the Veteran will more likely than not have at least some income.

The Board finds that failure to make restitution would unfairly enrich the Veteran.  VA made payments of disability compensation at the 100 percent rate without knowledge that the Veteran was a ward of the state penal system.  Also, there is no evidence to show that the Veteran took any action to report his change of address or his incarceration.  The record also suggests that the Veteran had knowledge of the payments.  Although the Veteran was incarcerated at the time of the overpayment and the available evidence suggests that his and his wife's financial assets were largely exhausted due, in part, to his now-deceased wife's extended physical illness, the Veteran did retain and use the overpayments for his and his wife's needs.  Under these circumstances, the Board finds that to waive recovery of the entire overpayment would constitute unjust enrichment at the expense of the Government.

The final factor that the Board is explicitly required to consider is whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay service-connected disability benefits.

The Board also notes that the factors listed in Section 1.965(a) are not intended to be all-inclusive.  

To that end, the Board notes that the Veteran received the Bronze Star for meritorious service in connection with military operations against a hostile force in the Republic of Vietnam and the Army Commendation Medal with "V" Device for "heroism in connection with military operations against a hostile force" during which the Veteran "distinguished himself by valorous action" which continued "even after being wounded."  The announcement of the latter award specifically noted the Veteran's "great concern for the welfare of his comrades" in the course of his heroic conduct.  See April 1970 Award of the Army Commendation Medal for Heroism.  The Veteran's service to this country must be noted for the record.     

The Board notes that the Veteran's 100 percent disability rating is based on both physical and mental wounds the Veteran suffered in combat while conducting himself in a manner worthy of the above-referenced awards.  The Veteran's record of extraordinarily meritorious service does provide probative weight in favor of waiver.

However, overall, oweverthe elements set forth in 38 C.F.R. § 1.965 weigh against the Veteran's claim for a waiver.  The Board finds, despite some mitigating factors, that the greater weight of the evidence is against granting the request for a waiver.  

The Board must also consider the propriety of the granting a partial waiver.  See, e.g., Narron v. West, 13 Vet. App. 223, 228 (1999) (holding Board should consider partial waiver where appropriate).  

The Veteran has been found to be at fault in the creation of the debt, repayment of the debt will not deprive the Veteran of the ability to provide for basic necessities of life, recovery of the overpayment will not defeat the purpose for which the benefits were intended, and the Veteran did not relinquish any right or incur any obligations in reliance on the continued payment of the benefit.  Also, while the record indicates that the overpayments were used, at least in part, by the Veteran's physically ailing wife to obtain medical care, who is now deceased, the Veteran has been credited with a retroactive apportionment to his wife reflecting the amount the RO determined was appropriate for her maintenance and support.  This leaves the Veteran's exemplary service as the primary factor in favor of the grant of a waiver.  Though the Board acknowledges that heroic service, the totality of the circumstances, including the Veteran's sole fault in causing the overpayment, the fact that the state penal system currently provides his basic necessities, the fact that he will likely have alternative sources of income to cover his necessities upon release, and the fact that retention of the overpayments would result in an unjust enrichment of the Veteran at the expense of the Government, the Board finds that a partial waiver is not warranted on the current record.

Accordingly, the Board finds that the preponderance of the evidence is against granting a partial waiver.  The Board finds that recovery of the entire amount of the overpayment would not be against equity and good conscience.

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435, 439 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As discussed above, the Veteran was notified of the overpayment and has had a full and fair opportunity to contest the validity of the debt, to contest the amount of the debt, and to request a waiver of recovery of that debt.  See, e.g., July 2009 VA Notice of Overpayment.

ORDER

The Veteran's request for a waiver of recovery of that overpayment is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


